                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

DENNIS H. RANDA                                                                          PLAINTIFF

v.                                     No. 2:18-CV-02178

CYNTHIA SICKLER, et al.                                                              DEFENDANTS

                                              ORDER

       On August 28, 2019, the Court entered an order directing the parties to clarify the motion

(Doc. 39) for relief. Plaintiff has filed a response indicating that the parties intended their earlier

stipulation (Doc. 37) to be a motion to dismiss, with the Court to retain jurisdiction to enforce the

terms of the settlement agreement.

       Pursuant to Federal Rule of Civil Procedure 60, the Court directs the Clerk to reopen this

case and correct the docket to reflect that the stipulation (Doc. 37) was a motion to dismiss.

Because the Court considers a prejudicial dismissal with retention of jurisdiction in this Court to

enforce the terms of the settlement agreement sufficient to adequately address any lingering

concerns with respect to full performance of the parties’ settlement agreement, it is unnecessary to

dismiss without prejudice and later convert the dismissal to a prejudicial one.

       IT IS THEREFORE ORDERED that the motion (Doc. 37) is GRANTED and this case is

DISMISSED WITH PREJUDICE. The Court retains jurisdiction to enforce the terms of the

settlement agreement.

       IT IS SO ORDERED this 3rd day of September, 2019.


                                                               /s/P. K. Holmes, ΙΙΙ
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE
